Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142685                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 142685
                                                                   COA: 294042
  JEFFERY RICHARD JONES,                                           Jackson CC: 08-005775-FH
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 6, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2011                        _________________________________________
         H0531                                                                Clerk